DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funatsu et al. (US PGPub 2014/0084436 hereinafter referred to as “Funatsu”, IDS reference).
Funatsu discloses the semiconductor method as claimed.  See figures 1-31 and corresponding text, where Funatsu teaches, in claim 1, a method of making a semiconductor device, the method comprising: 
applying a non-electrically conductive barrier material (MR) to a first portion of a side of a substrate (figures 2 and 3; [0067-0068]); 
applying a die attachment material (HS1) to a second portion of the side of the substrate (figure 4; [0069-0071]); 
coupling a semiconductor die (CHP(L)) to the die attachment material (HS1) (figure 4; [0071-0072]); and 
impeding movement of the die attachment material away from a footprint of the semiconductor die with the non-electrically conductive barrier material (MR) (figures 5-7; [0099]). 
Funatsu teaches, in claim 2, wherein the footprint of the semiconductor die is larger than a footprint of the non-electrically conductive barrier material (figure 4; [0067-0068]) . 
Funatsu teaches, in claim 4, wherein the non-electrically conductive barrier material is one of an organic material, a gel, a wet film, a dry film, an adhesive, or any combination thereof (figure 4; [0067-0068]). 
in claim 4, wherein applying the die attachment material further comprises applying an adhesive film to the substrate to form the non-electrically conductive barrier material on the first portion of the side of the substrate (figure 4; [0067-0068]). 
Funatsu teaches, in claim 5, wherein applying the die attachment material further comprises screen printing an adhesive on the substrate to form the non-electrically conductive barrier material on the first portion of the side of the substrate (figure 4; [0067-0068]). 
Funatsu teaches, in claim 6, wherein applying the die attachment material further comprises one of syringe dispensing, stencil printing, stamping, taping, or film attachment to form the non-electrically conductive barrier material on the first portion of the side of the substrate (figure 4; [0067-0068]). 
Funatsu teaches, in claim 7, wherein applying the die attachment material further comprises curing the non-electrically conductive barrier material on the first portion of the side of the substrate (figure 4; [0067-0068]). 
Funatsu teaches, in claim 8, wherein the substrate is a one of a lead frame, a laminate, a printed circuit board, a ceramic carrier, a tape, a semiconductor wafer, a semiconductor die, a semiconductor package, or any combination thereof (figure 4; [0067-0068]). 
Funatsu teaches, in claim 9, wherein the non-electrically conductive barrier material forms an enclosed shape(figure 4; [0067-0068]). 
Funatsu teaches, in claim 10, wherein the die attachment material is one of an epoxy, a polyimide, a silicone, an organic adhesive, a solder, or any combination thereof (figure 4; [0067-0068]). 
Funatsu teaches, in claim 11, wherein the die attachment material is a one of a gel, a paste, a film, a tape, a solder form, or any combination thereof (figure 4; [0067-0068]). 
in claim 12, wherein the die attachment material is a solder, and wherein coupling a semiconductor die to the die attachment material further comprises reflow soldering the semiconductor die to the second portion of the side of the substrate (figure 4; [0067-0068]). 
Funatsu teaches, in claim 13, a method of making a semiconductor device, the method comprising: 
applying a non-electrically conductive barrier material (MR)to a first portion of a side of a substrate (figure 4; [0067-0068]); 
applying a die attachment material (HS1) to an exposed mounting region comprised in a second portion of the side of the substrate(figure 4; [0067-0068]); 
electrically coupling a contact pad of a semiconductor die to the exposed mounting region through the die attachment material (figure 4; [0067-0068]); and 
impeding movement of the die attachment material away from a footprint of the semiconductor die with the non-electrically conductive barrier material (figure 4; [0067-0068]). 
Funatsu teaches, in claim 14, wherein the footprint of the semiconductor die is larger than a footprint of the non-electrically conductive barrier material (figure 4; [0067-0068]). 
Funatsu teaches, in claim 15, wherein the non-electrically conductive barrier material is one of an organic material, a gel, a wet film, a dry film, an adhesive, or any combination thereof (figure 4; [0067-0068]). 
Funatsu teaches, in claim 16, wherein applying the die attachment material further comprises applying an adhesive film to the substrate to form the non-electrically conductive barrier material on the first portion of the side of the substrate (figure 4; [0067-0068]). 
in claim 17, wherein applying the die attachment material further comprises screen printing an adhesive on the substrate to form the non-electrically conductive barrier material on the first portion of the side of the substrate(figure 4; [0067-0068]). 
Funatsu teaches, in claim 18, wherein applying the die attachment material further comprises one of syringe dispensing, stencil printing, stamping, taping, or film attachment to form the non-electrically conductive barrier material on the first portion of the side of the substrate (figure 4; [0067-0068]). 
Funatsu teaches, in claim 19, wherein applying the die attachment material further comprises curing the non-electrically conductive barrier material on the first portion of the side of the substrate (figure 4; [0067-0068]). 
Funatsu teaches, in claim 20, wherein the substrate is a one of a lead frame, a laminate, a printed circuit board, a ceramic carrier, a tape, a semiconductor wafer, a semiconductor die, a semiconductor package, or any combination thereof (figure 4; [0067-0068]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 12, 2022